GOODE, J.
This plaintiff asked $175 as damages for the refusal of the defendant to permit plaintiff to carry out a contract alleged to have been made between the parties for the excavation and removal of earth from a lot in the city of St. Louis. Defendant was the architect of a residence erected by Mr. Culver in Kings-bury Place and appears to have had authority to make a contract for excavating around it. Plaintiff was doing such work on another lot in the vicinity, and, having learned from a gardener in Kingsbury Place, earth would need to be removed from the Culver lot and the *491architect would let the contract for it, he approached defendant for the job. Plaintiff testified defendant told him there would be about six hundred loads and they agreed the work should be done for sixty cents a load. Defendant promised to be out the next morning and discuss with plaintiff some extra work on the site of the garage; but that night plaintiff’s wife became ill and he did not meet defendant in the morning as agreed. Plaintiff sent his foreman to the Culver lot the next morning without first seeing defendant, and the former began work, but was stopped by defendant, and the .latter afterwards told plaintiff he had engaged some one else for the job. Plaintiff offered to carry out the contract, and, permission being refused, brought this action to recover the profit he would have made. The court below directed a verdict for defendant, and on the appeal this ruling is questioned upon the theory that- defendant, though the agent of Culver, was personally bound, because he did not disclose to plaintiff who the principal was. Counsel for plaintiff says there is nothing in the testimony to prove defendant told plaintiff he was making the contract for or on behalf of any one else. Plaintiff himself testified he understood from the gardener, who first spoke to him about the work, the house and lot belonged to Mr. Culver, and that Pendleton was there for the purpose of putting up the building as architect. When asked if he understood Pendleton owned the property, plaintiff answered, “No;” that he thought Pendleton was agent, understood him to be agent for the property; was given to understand defendant was agent for the property and not the owner, and he (plaintiff) understood at the time defendant represented the owner.
Judgment affirmed.
All concur.